Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments and amendments filed 12/1/2021 are persuasive to overcome the previously presented rejections and to place the application in condition for allowance. Examiner was unable to identify prior art which alone or in combination with the prior art of record, would reasonably lead one of ordinary skill to arrive at the invention as claimed. 
The closest prior art not previously made of record is Takeuchi (US Pre-Grant Publication 2014/0030146). Takeuchi teaches an oxygenator/heat exchanger which comprises hollow fibers which are wound around a core in a manner to control the separation distance according to specific conditions (See at least Abstract). However, Takeuchi does not appear to disclose any relationship between the separation distances of successive layers as is required by the claims. Therefore Takeuchi, alone or in combination with Haworth et al. (US 5,376,334) (previously relied upon) would not motivate one of ordinary skill to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Benjamin J Klein/Primary Examiner, Art Unit 3781